 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as modified by the Labor-Management Reporting and Disclosure Actof 1959ST. Louis CAR,A DIVISION OF GENERALSTEEL INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify anyof the above-named employees presently serving intheArmed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the SelectiveServiceActafter dischargefrom theArmed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by anyother material.Employeesmay communicatedirectlywiththe Board'sRegionalOffice, 4459Federal Building, 1520Market Street,St.Louis 3,Missouri,TelephoneNo. Main1-8100, Extension2142, if theyhave any question concerning this notice or com-pliance with its provisionsPottsville Community Hotel Co., Inc.(Necho-Allen Hotel)andLocal 391, Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO.Case No. 4-CA-2544. Janu-ary 9, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner Lloyd Buchananissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaintbe dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the GeneralCounsel's exceptions and brief, and herebyadopts the findings, con-clusions, and recommendations of the TrialExaminer,with the follow-ing exceptionsand additions.1.We adoptthe recommendation of the Trial Examiner that thecomplaint be dismissed insofar as it alleges that the Respondent dis-criminated against Francis H. Spotts and Anne M. Kehoe.'2.At the time of the events herein, Cerullo hadbeen employed as abanquet waiter for more than 5 years, had apparently always doneIWe find that the Trial Examiner's credibility resolutions as to Spotts and Kehoe arenot clearly erroneous.We do not, however,adopt his conclusion that Spotts'dischargewould not have constituted a violation if Spotts had not quit140 NLRB No. 54. POTTSVILLE COMMUNITY HOTEL CO.,INC.557satisfactory work, and had risen to the head of the banquet list fromwhich work assignments were made according to position on the list.The Trial Examiner found that,while the Respondent's antiunionattitude toward Cerullo was well established, nevertheless it droppedhim from its list of banquet waiters only because his request that he becalled for work on weekends was impractical and unreasonable. Inhis exceptions, the General Counsel contends that a preponderance ofthe evidence shows that Cerullo was dropped from the listbecause ofhis activities on behalf of Local 391,and because he testified in a Boardproceeding.We find merit in this exception.Cerullo was a, member of the Local 391 organizing committee.TheBoard found,in an earlier proceedinginvolvingthe Respondent,' thatthe Respondent had previously discharged Cerullo in January 1961,allegedly because he had not been truthful about not distributing unionauthorization cards,and had rehired him a week later on advice ofcounsel; and that, about the time of a Board election conducted onJuly 26, 1961,Hotel Manager Warfel twice threatened Cerullo withdischarge because of his activities on behalf of Local 391.On Septem-ber 17, 1961, Cerullo asked the, assistant hotel manager to put him atthe foot of the banquet list so he would be called for work only onSaturdays and Sundays because he was going away to school andwould be home only on weekends. The assistant manager agreed, re-marking that Warfel would not be "aggravated"ifhe did not seeCerullo around so much. Cerullo worked on the two following week-ends.Although Cerullo went to the hotel every weekendexcept onebetween that time and the end of December,he was not hired again.The weekend Cerullo did not report to the hotel was the one precedingthe Board hearing in the prior case, held on Monday and Tuesday,October 16 and 17, 1961, and at which he testified as a witness for theGeneral Counsel on Monday,October 16.Four days after Cerullotestified,Warfel informed him by letter dated October 20, 1961, thatthe Respondent could not offer him employment on weekends, as re-quested, and was dropping his name from the banquet list(1) becauseof uncertainty as to his availability and (2) because granting his re-quest would discriminate against employees who were available at anytime on short notice.The Trial Examiner found that the validity of the first reasongiven-the uncertainty of Cerullo's availability-had been demon-strated by Cerullo's failure to report the preceding weekend.Thisabsence, however,occurred just before Cerullo was scheduled to be intown for the Board hearing,and was his only absence.He was at theRespondent's hotel seeking work every weekend but that one over a3-month period.Nor is there any evidence that the Respondent had2136 NLRB 463 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork for him during the one weekend he was not present.We find,under all the circumstances,that Cerullo's alleged unavailability wasnot a reason for his removal from the list, but a pretext.The second reason given for Cerullo's termination--discriminationagainst other employees on the list-wasequally withoutfoundation.As Cerullo requestedthathis name be put at the bottom of the banquetlist,all other employees on the list, even those hired subsequently,would be called before he was.The pretextual nature of Respondent'spurported reasons for terminating Cerullo was further demonstratedby its callingon other individuals,whose name;were not on thebanquet list at all, to work on various weekends when, the record shows,Cerullo was present and seeking in vain for work.Accordingly,we find, under all the circumstances,including theRespondent's union animus,ManagerWarfel's threats to dischargeCerullo because of his activities on behalf of Local 391, the assistantmanager's remark that Warfel would be glad not to see so much ofCerullo, the timing of Cerullo's termination 4 clays after he testifiedin a Board hearing, and the pretextual nature of the Respondent'salleged reasons for terminating him, that the Respondent removedCerullo's name from the banquet list because of his union activities andbecause of his testimony, thereby discriminating against him in viola-tion of Section 8(a) (1), (3), and (4)of the Act.TIIE EFFECTS OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with its operations as set forth in the Intermediate Report,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent discriminated against FrancisCerullo in violation of Section 8(a) (1), (3), and (4) of the Act, weshall order it to cease and desist therefrom.As the nature of the un-fair labor practices found herein go "to the very heart of the Act," Iwe shall also order the Respondent to cease and desist from in anymanner infringing upon the rights of its employees guaranteed by theAct.In addition, we shall order the Respondent to restore Cerullo'sname to its banquet list, offer Cerullo employment therefrom on anondiscriminatory basis, make him whole for any loss of pay sufferedby him,' and take other affirmative action necessary to effectuate thepolicies of the Act.3N.L R B. v. EntwistleMfgCo.,120 F. 2d 532,536 (C A. 4).4 See FW. WoolworthCompany,90 NLRB 289The amount ofbackpay dueis left tothe compliance stage of this proceeding.In accordancewith the policyrecently adoptedby the Board, thereshall be no tollingof backpay for the period between theissuance of POTTSVILLE COMMUNITY HOTEL CO., INC.559Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Pottsville Community Hotel Co., Inc. (Necho-Allen Hotel) isengaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 391, Hotel and Restaurant Employees and Bartenders In-ternational Union, AFL-CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.3.By discriminating against Francis Cerullo in regard to his hireand tenure of employment because of his activities on behalf of Local391 and because he testified in a Board hearing, the Respondent hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (1), (3), and (4) of the Act.4.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Pottsville Com-munity Hotel Co., Inc. (Necho-Allen Hotel), Pottsville, Pennsylvania,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 391, Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO, or in anyother labor organization, by discharging any of its employees or bydiscriminating in any other manner in respect to their hire or tenureof employment, or any term or condition of employment.(b)Discharging or otherwise discriminating against an employeebecause he has given testimony under the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Local 391, Hotel and Restaurantand Bartenders International Union, AFL-CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor or-the Intermediate Report and the Order herein.A P W Products Co , Inc,137 NLRB 25Interestat the rate of 6 percent per annum shall be addedto the backpayto be com-puted in the manner set forth inIsis Plumbing & HeatingCo , 138 NLRB 716 For thereasons set forth in the dissent in that case,Member Leedomwould not award intereston backpay 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDganization as a condition of employment, as authorized by Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Restore Francis Cerullo's name to its list of banquet waiters,offer him employment on a nondiscriminatory basis, and make himwhole as set forth in the section above entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to determine the amount of backpay dueand the right of reemployment under the terms of this Order.(c)Post at its hotel in Pottsville, Pennsylvania, copies of the at-tached notice marked "Appendix." 5 Copies of said notice, to be fur-nished by the Regional Director for the Fourth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fourth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated the Act by conduct other than that found tobe violative herein, be, and it hereby is, dismissed.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Local 391, Hotel andRestaurantEmployees and Bartenders International Union,AFL-CIO, or in any other labor organization, by discharging anyof our employees, or by discriminating in any other manner in re-spect to their hire or tenure of employment, or any term or condi-tion of employment. POTTSVILLE COMMUNITY HOTEL CO., INC.561WE WILL NOT discharge or otherwise discriminate against anemployee because he has given testimony under the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Local391,Hotel and Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized by Section 8(a) (3) of the said Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL restore Francis Cerullo's name to our list of banquetWaiters, offer him employment on a nondiscriminatory basis, andmake him whole for any loss of pay he may have suffered byreason of the discrimination against him.POTTSVILLE COMMUNITY HOTEL CO., INC.(NECIIO-ALLEN HOTEL),Employer.Dated----------------By-------------------------------------(Representative)(Title)NorE.-In the event that the above-named employee is presentlyserving in the Armed Forces of the United States, we will notify himof his rights in accordance with the Selective Service Act after dis-charge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Information regarding the provisions of this notice and compliancewith its terms may be secured from the Regional Office of the NationalLabor Relations Board, 1700 Bankers Security Building, Walnut andJuniper Streets, Philadelphia 7, Pennsylvania, Telephone No. Penny-packer 5-2612.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaintherein(issued June 8, 1962;charge filedJanuary 31, 1962)allegesthat the Companyhas violated Section 8(a) (3) of the National Labor Relations Act,as amended,73 Stat.519, by terminating the employment of Francis H. Spotts onor about August28, 1961,of FrancisCerulloon or about October 20, 1961, andof AnneM. Kehoe on or aboutDecember 4,1961,and alsobe laying off Kehoeon or about September 26, 1961,and failing and refusing to reinstate them, all becauseof theirunion membershipor other protectedconcerted activities;Section 8(a)(4) 562DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act by its actionagainstCerullo and Kehoe because they gave testimony underthe Act in another proceeding; and Section 8(a)(1) of the Act by each of said acts.The answer alleges that Spotts was not discharged but resigned (a later paragraphin the answer refers to the discharge or layoff of "the employees referred to in theComplaint"); that Cerullo's discharge was justified because he changed his avail-ability for work; and that Kehoe's jobs were eliminated for economyreasons.A hearing was held before me at Pottsville, Pennsylvania, on July 24 and 25,1962, and at the close the General Counsel and the Company were heard in oralargument.Pursuant to leave granted to all parties, a brief has been filed by theCompany.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a Delaware corporation with itsprincipal office and place of business in Pottsville, Pennsylvania, is engaged in thebusiness of operating the Necho-Allen Hotel; during the year preceding issuanceof the complaint, the Company's business operations grossed more than $500,000,a majority of its guests or customers were transient guests whose stay was for aperiod of less than 30 days; during that period it received goods valued at approxi-mately $38,000, which were shipped to it from points outside the Commonwealth ofPennsylvania; and the Company is engaged in commerce within the meaning of theAct.Itwas stipulated and I find that the Union is a labor organization within themeaning of the Act.H. THE UNFAIR LABOR PRACTICESThere is no question here concerning union activity generally, company knowledgethereof, or antiunion attitude.The Board in its Decision of March 21, 1962,1 adoptedTrial Examiner James V. Constantine's findings and conclusions of marked inter-ference, restraint, and coercion by the Company.This together with the probativeevidence now received and the reasonable inferences to be drawn therefrom will betaken into account herein.A. SpottsSpotts, for some months employed as a busboy, was on August 28, 1961, seenby Mrs. Warfel,the hotel housekeeper and wife of the manager,handing a hangerwith a white shirt and some uniform jackets underneath to a boy at the back door ofthe hotel.When she confronted Spotts with this, he explained that it was necessaryfor him to take or send his jackets home to be cleaned.He testified that he haddone this before to have them laundered and repaired, and that both Mr. and Mrs.Warfel had seen him once with two jackets on his arm.Our initial concern,although no claim has been made by the General Counselin this respect,iswhether Mrs. Warfel's question about his taking the jackets home(she testified that they appeared to be clean)was itself discriminatory or can besaid to have provoked what followed.According to Spotts, he adequately andfairly answered the question when he explained the need.Whatever Spotts' reasonfor taking the jackets out (he testified that the boy to whom he handed them was hisbrother, whom he had asked to come for them),one canwonder whether he didso to have them cleaned since, although Mrs. Warfel's ability to see that he hadhanded out several was questioned, it stands undenied that, when told to return them,he brought four jackets back.A concern for jackets in good condition on the jobwould not lead to an otherwise unexplained collection of so many at his home. I donot credit Spouts' testimony concerning the need to take the jackets home.But thisis not the main issue here, since admittedly he was not discharged and would nothave been discharged merely for taking the jackets out;he would have beenreprimanded.Whatever Spotts' activities at other times,he was not engaging in concerted activi-tieswhen,complaining that someone else wore his jackets,he now said to Mrs.Warfel that this was "like a lot of other things."He correctly realized and said thathis remark could"cause trouble."Mrs. Warfel then took him to her husband's office,where she reported that Spotts was taking jackets home, and the latter explained1136 NLRB 463 POTTSVILLE COMMUNITY HOTEL CO., INC.563that he had done so to have them cleaned.With respect to Warfel's attitude towardtaking jackets home, admittedly he did ask whether Spotts knew that he was notsupposed to do that, the latter replying that he did not and had not been so notified,itdoes not appear that such a rule was formerly posted or reduced to writing asMrs. Warfel claimed.One can understand Warfel's reaction, like his wife's, when she repeated Spotts'remark about "a lot of other things." Spotts now aggravated the situation byadding, "And the way you treat the people in the AFL-CIO " (That Spotts other-wise favored the Union and that the Company had knowledge of this are not at allclear.It appears from the report of the earlier hearing that the Company believedthat it could "count on" Spotts.)Whatever Spotts had in mind and even if hewere referring to the interference, restraint, and coercion which have since been found,this was hardly his function as an employee; it was plainly provocative if not insubor-dinate on this occasion when he had been charged only with taking his jackets home.Under the circumstances it cannot be said that discharge would have been unlawful.Whether a quitting or a discharge, what now occurred was prompted by these remarksinWarfel's office.Spotts was not discharged because he took jackets home. Becausemy finding,infra,that Spotts quit is not based on demeanor and invites a contraryfinding, I have here briefly explained why I would find no violation even had he beendischarged.The issue raised by the pleadings, whether this was a discharge or a quitting,can readily be resolved.According to Spotts, after his own AFL-CIO remark,Warfel declared, "If you don't like it, you can go home"; and Mrs. Warfel added,"Well, if that is not grounds to send anyone home, I don't know what is." Spottsthen admittedly asked for his pay if he was being sent home and if he was being fired,was told that he would be paid when he returned his jackets, returned with fourin about half an hour, and was paid.On the stand, Spotts testified also that Warfelhad said that Spotts could go home if he did not like it; and that he assumed thathe had been fired and therefore asked for his pay.About 5 days after September 28,however, he telephoned Warfel and asked whether he was through or whetherthe Company was going to call him back; and Warfel replied that Spotts had beenunfair and was through, and referred to his walking off the job.These elements areconcomitant; it would be straining to find that "unfair" referred to Spotts' concertedactivities and that, although he had quit, he was discharged or refused reemploy-ment because of such activities.Warfel, admitting that he did not recall the entireconversation, testified that he told Spotts: "You quit.We have no opening." At-tempting to explain this belated inquiry, Spotts testified that he had reflected on theincident and now thought that it was disciplinary: he was now not sure that he wasfired, this although he had been paid in full.Ifind more reliable and credible the testimony by Mr. and Mrs. Warfel on thispointAccording to the latter, her husband, after Spotts' remarks, told him that hedid not have to work there if he didn't want to, to which Spotts replied with a requestfor his pay.Warfel's version was that he asked why Spotts stayed on if, as he putit,nothing was right around there and he was dissatisfied; and that Spotts thereuponasked for his pay.Clearly this was no harmonious atmosphere. But quite as clearly,Spotts quit.Aside from the question of credibility, Spotts' own version of a condi-tional request for his pay was based on conditions which he himself stated: if he wasbeing sent home, and if he was being fired. I would not find a violation becauseof acceptance of such a challenge.The record includes instances of combativeness and limited recollection by bothMr and Mrs. Warfel. On the other hand, Spotts was not a prepossessing witness.But I base my finding that Spotts quit on the recorded testimony on this point, andnot on my observation of these three witnesses.We need not pursue the Company'sreference to the failure to include this allegation in the proceeding which was heardlastOctober.Nor need we decide that a tender regard for the Company led theGeneral Counsel, despite his duty to proceed where it appears that the Act hasbeen violated, to omit these matters from that earlier proceeding. If there did notappear to be merit in this respect at that time, that evaluation has now been confirmed.If it be urged that Spotts was quick on the trigger and that this incident is not to heregarded in isolation but in the context of the Company's attitude and its interference,the fact remains that what its representative here said was not unlawful.For theinterference earlier found there is a remedy.But that context does not warrant thefinding that the Company must permit taunts in the conduct of its business or thatit is liable for a discharge which didnot occur.681-492-63-vol. 140-87 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.KehoeKehoe was previously employed at the hotel for a few years, left, and then returnedin September 1960,sincewhen she had been employed as the telephone operatorMonday through Thursday on the night shift, and in the dining room on Saturdayas hostess from 11 a.m. to 2 p.m. and as cashier from 3 to 9:30 p.m.According to her testimony, the Company's attitude toward her changed markedlyon July 25, when she made some prolabor or antimanagement remarks in addressinga question to counsel for the Company.While Kehoe was uncertain as to this date,as she was concerning other details (the General Counsel recognized that she waseasily confused), she did know that it was the day before the July election, and thatwas held on July 26. The fact is, however, that whereas she had worked 5 days a weekfrom October 1960 to June 24, 1961, she was thereafter employed for 3 or 4 days aweek through August 26, except for 3 weeks when she did not work at all. Thus,the records contradict Kehoe's testimony that immediately after the incident ofJuly 25, her employment became "less steady."Kehoe testified that Warfel at that time rudely told her that she would not beneeded in the dining room any more, and that she replied that her fifth day thatweek would be Friday since she was then relieving a girl who worked on Friday.After checking with Ritzel, the chief clerk and Kehoe's switchboard supervisor,Warfel informed Kehoe that she would not work on Friday.We would thus atmost have the question whether the denial of relief work on Friday in one givenweek was discriminatory. But no claim was made at the earlier hearing or could nowbe made in this connection; nor is there basis for finding that the cessation ofKehoe's employment in the dining room on Saturdays was either discriminatory ormanifested a wrongful attitude by the Company.All of this preceded the 6-month statutory period, which began on July 31.Asfor the period immediately prior to and after that date, she did not work betweenJuly 23 and August 15; she then worked a total of 8 days prior to September 24,then apparently 3 days, her last being September 26.There is no claim of discrimi-nation even as to the portion of this time which lay within the statutory period.Thus, Kehoe's employment clearly had been irregular, and lawfully so.Hertestimony that she had been employed on a steady basis until the latter part of Julywas untrue; if she meant that it was steady even if irregular, it was misleading, aswas the recital of the "background" change in her dining room employment.Heremployment continued irregular and with no claim of discriminatory change at leastuntil September 26.The Company's discriminatory attitude was allegedly now or further manifestedon September 26, when Ritzel told her that she was no longer needed; he wouldcall her if needed.Two months later she received Warfel's letter of December 4,inwhich she was informed that because of business conditions the Company couldnot see its way to calling her in the immediate future; it was therefore removing herfrom the payroll.Itappears without contradiction that a steady night telephone operator is nolonger needed; her work is performed by the night clerk, whose position is onlya few feet from the switchboard. In an emergency, the relief desk man (even thewatchman) is called in to help; he can assist both on the switchboard and on thedesk.An effort was made to teach Kehoe, who had greater seniority, to performthe night clerk's duties, but she was as unable to do this.As emergency needs arise,the relief deskman, Hosler (also referred to as Hasler), can be called on to assistboth on the switchboard and on the desk. The records show that Hosler, who hadworked 3 days a week when Kehoe was fully employed, has since continuedat that rate and occasionally at 4 days a week; he has not taken over Kehoe's jobin addition to his own. In fact, no one has been hired in Kehoe's place. Fromobservation, I can understand why Kehoe was not given the desk clerk's job.Noris there any suggestion of discrimination against her when Hosler was hired approxi-mately 11/z years ago.Presumably he was then replacing someone else; we do nothave the details on this.Warfel testified that business reasons required curtailment of employment; thiscommenced at least 5 years ago, and from 1957 until December 4, 1961, employmentat the hotel had declined from approximately 125 to some 86. Such curtailmentindicates that the Company had pursued its lawful right to cut expenses.Butthese figures cast no light on the 1961 situation.Of more immediate significancemight be any reduction in the number of employees at or about the dates whichhere concern us, and from those dates to the present. Such a general reductiondoes not appear.Yet our specific concern is with the elimination of Kehoe's job; POTTSVILLE COMMUNITY HOTEL CO., INC.565and on this the Company has sustained its defense that the action was taken to reduceexpenses.As the restaurant schedule had been revamped to eliminate the Saturdayrelief, the night telephone operator'swork was also reassigned,as notedsupra,andat an apparent saving of man-hours.As for the letter of December 4, the notifica-tion of removal from the payroll appears to have reflected no more than a recogni-tion of the existing situation concerning Kehoe's employment.C. CerulloIf additional animus needs to be pointed out for its possible bearing on the issuesherein,we can note that the Intermediate Report in the earlier proceeding recited,but without any finding in that connection,that in January 1961,Warfel dischargedCerullo because he allegedly lied about not distributingunioncards, and rehiring himabout a week later on the advice of counsel.Cerullo had been employed by the Company as a banquet waiter for approximately5 years and had risen to the head of the banquet list, work assignments being madeaccording to position on the list.On September 17, 1961,explaining that he wasgoing to school in Philadelphia and would be home on weekends only, he askedPuches, the assistant manager, to place hun at the foot of the list so that be wouldwork on weekends only. Puches agreed, adding that Warfel would not be "aggra-vated" if he did not see Cerullo so much; and to this Cerullo replied that, if Puchesmeant that this was because of the Union, it was Wensel, a cook, who had startedall the trouble.Cerullo worked on two weekends after that, evidently on Sunday,September 24, and Saturday, September 30; he went to the hotel every weekendfrom September 17 until about December 23, except for the weekend of Octo-ber 14 and 15.By letter dated October 20, 3 days after the earlier hearing, Warfel informedCerullo that the Company could not give him weekend employment because of theuncertainty whether he would be in Pottsville on weekends,and because to givehim such employment would be to discriminate against employees who were availableat any time and on short notice; he was therefore dropping Cerullo from the payroll.The secondreason recognizedthat assurance of employment for weekend banquetswould constitute a preference,when the entire complement was not needed, forCerullo over others on the list who were available for work throughout the week.Cerullo did not question the validity of this reason, nor has the General Counselits sufficiency(as distinguished from argument against it as pretextual).We must bear in mind that it was Cerullo who sought to change the terms of hisemployment.Here again we recall the proof of the Company's antiunion attitude.But that the employment conditions which he requested were permitted for 2 weeksis no more proof of their reasonableness or of the Company's belief that they werereasonable than it is evidence of the Company's nondiscriminatory willingness toaccommodate him in the meantime.Whether it took a month to realize that suchconditions were not feasible or to get a decision by higher authority under the exist-ing circumstances with the Board hearing pending (the matter was brought beforethe Company's board of directors), or whatever other reasons there were for the de-lay in denying Cerullo the privilege which he sought, was not explored.Althoughthe arrangement was allowed while the Company checked or weighed its right to re-fuse or the wisdom thereof, the refusal was unusual only to the extent that the requestwasCerullo's absence on the weekend of October 14 and 15 itself indicated theuncertaintyof the arrangementwhich he soughtand concerning denialof which henow complains.The antiunion attitude was too well established at the earlier hearing to requirethe argument that the letter of October 20 was sent in reprisal for Cerullo's testi-mony; no additional motivation needs to be shown.But such motivation does notitself prove discrimination.In view of the longstanding attitude noted,whether theletter preceded or followed the hearing is of slight moment.The test is still itsreasonableness;and we cannot properly assume that the conditionsrequested byCerullo would have been permitted but for such attitude. It has not been shown thatthe Companydiscriminatedby its act of October 20.Elenausky, a waiter formerly and regularly employed by the Company until May1961, who had left to get a better job while he attended college in Philadelphia, wasvisiting his former coworkers at the hotel on November 2, when he was asked towork at a banquet that evening.He had worked for several days in August and nowdid again on this occasion.This employment on a weekend, so far from establishingthe reasonableness of the terms which were denied Cerullo, supports the Company'srefusal.There is no evidence that Elenausky was now on the Company's employ-ment list or that, like Cerullo, he asked for any weekend priority over people not on 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe list, as a former full-time employee or as a part-time employee.He now workedon one Saturday without prior notice or call by the Company: he was at the hoteland was needed.This is hardly to be equated with Cerullo's request and his com-plaint that he was denied a commitment for future weekend employment. It doesnot appear that Cerullo would have been denied employment had he appeared whenthere was, as in Elenausky's case, need for another waiter; nor did he ever test thisThe uncertainty of Cerullo's availability mentioned as the first reason in the Com-pany's letter of October 20 was supported by Warfel's reference to the hazards oftravel from Philadelphia in the winter. (We have seen that Cerullo did not comein on the weekend of October 14 and 15, which immediately preceded the Com-pany's letter.)Even if incorrect, the subjective estimate of uncertain availabilitycannot be said to be unreasonable or pretextual, even if it appear less persuasive thanthe other reason given in the letter, that weekend priority for him would discriminateagainst employees available at any time and on short notice.As for two newwaitresses whom Cerullo saw at the end of October or the beginning of November,and who were given employment before he was, there is no evidence that this wasunreasonable, as Cerullo himself recognized when he suggested that if additionalpeople were needed for banquets or parties during the week, they should be addedto the list and placed ahead of him.Cerullo also testified that on the third or fourth weekend in October, 2 or 3 weeksafter his last employment, he saw some of the Company's coffeeshop waitresses doingbanquet work; and when he asked Puches about this, the latter replied that he wasnot the boss.Even without explanation by the Company, and a failure or refusalby Puches to discuss the matter, the reference was to regular employees who werenow doing extra work. It does not appear that Cerullo made known his availabilitybefore the assignment of these extra waitresses or that he was entitled to preferenceover them.The very nature of the arrangement which he proposed and the ex-perience in adding people to the list indicated that he could fairly be employed onlyas there was immediate need for a weekend extra. The letter of October 20 reflectedCerullo's statement that anyone used during the week would precede him on thelist so that in effect he could have no permanent or significant position on the list,every new waiter would precede him, there being no evidence that anyone on the listworked weekends only.As Elenausky did (mention was made of a waitress who may have similarly beenemployed on a weekend after she left Pottsville), Cerullo could work as an extraemployee if he were needed whether or not he was on the list or regularly "on thepayroll; he might have had he sought suchad hocemployment instead of a formali-zation of a new status.That the Company was markedly antiunion is established.That Warfel would bepleased not to "see (Cerullo) around so much" may be accepted. But that it dis-criminated against him has not been shown.Reduced to simplest terms, this case involves three employees: Spotts quit andwas abusive; Kehoe's job was eliminated, her duties assumed by other employees ata saving to the Company and without evidence of discriminatory selection; Cerullo'srequest for an impractical, unreasonable, and unique privilege was denied.Unlessthe Company's attitude, fully recognized here, warrantsa per sefinding that itsactions were violative, discrimination has not been shown.Despite its threats andits attitude toward the Union and union activities, as found in the earlier case, andany aggravation thereof because of Kehoe's and Cerullo's testimony in that case,the evidence does not show that the Company discriminated within the meaning ofSection 8(a)(3) of the Act or more specifically within the meaning of Section8(a)(4).Upon the basis of the above findings of fact and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Local 391, Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.2.The Company has not engaged in unfair labor practices within the meaningof Section 8(a)(3), (4), or (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the complaint be dismissed in itsentirety.